 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDcampaign does not, in and of itself,interferewith the conduct of an election.'In view of the foregoing,I conclude that this objection is without merit andrecommend that it be overruled by the Board.Objection No. 2-Instructing Employees To Wear Union Buttons on the JobIf, in fact,the union business representative instructed the employees to weartheir union buttons on the job, this would be permissible under Section 8(c) ofthe Actas would the actual wearing of such buttons by employees on the job .2Accordingly,I find Objection No. 2 to be lacking in merit and recommend thatitbe overruled by the Board.Objection No. 3-EmployeesTold by theBusiness Representativeof the Union ThatTheyWould Belongand Work UndertheMillmen'sRather Thanthe PetitioningUnionRegardless of what employeesmay have beentold, the questionon theballot was,"Do you wish to berepresented for purposesof collectivebargainingby CarpentersLocal 426,United Brotherhoodof Carpentersand Joinersof America, AFL-CIO,"and any certificationwhich mayissue fromthisproceedingwill bein the nameof the Petitioner as shown onthe ballot.Having found no meritto thisobjection,it is accordingly recommended that this objection be overruledby the Board.ObjectionsNos. 4and 5 are repetitive and raised no issues not dealt with underObjectionsNos. 1, 2, and 3, above.Considering the objections in whole,or in part,theActingRegional Directorfinds them to be lacking in merit for the reasons given.Accordingly,it is recom-mended that the Board issue a certificationbased on thetally of ballots servedupon the parties at the time of the election.i Otis Elevator Company,114 NLRB 1490.The Gruen Watch Company etc.,108 NLRB610, 612;J. J. Newberry Company,100 NLRB 84,86-87;A. R. F. Products,Inc.,118NLRB 1456.2 Section 8 (c) of the Act is as follows : "The expressing of any views,argument, oropinion, or the dissemination thereof, whether in written,printed, graphic,or visualform, shall not constitute or be evidence of an unfair labor practice under any of theprovisions of this Act,if such expression contains no threat of reprisal or force orpromise of benefit."TabulatingCardCompany,IncorporatedandHudson-BergenCounties,Printing Pressmen and Assistants Union,Local 183,InternationalPrinting Pressmen and Assistants Union ofNorth America and Canada.Case No. 02-CA-82.March 6,1959DECISION AND ORDEROn August 27, 1958, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding thattheRespondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theRespondent filed exceptions to the Intermediate Report and asupporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner made123 NLRB No. 13. TABULATING CARD COMPANY, INCORPORATED63at the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report and the entire record in this case, includingthe exceptions and brief, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERUpon the entire record and pursuant to Section 10(c) of theNational Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent Tabulating CardCompany, Incorporated, North Bergen, New Jersey, its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouragingmembership in and activities on behalf ofHudson-Bergen Counties, Printing Pressmen and Assistants Union,Local 183, International Printing Pressmen and Assistants Unionof North America and Canada, or in any other labor organization,by discharging employees or in any other manner discriminatingagainst its employees in regard to their hire or tenure employment,except as authorized in Section 8 (a) (3) of the Act.(b) Interrogating its employees concerning their membership,affiliation, or sympathy with the above-named or any other unionin a manner constituting interference, restraint, or coercion in viola-tion of Section 8 (a) (1) of the Act.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist Hudson-Bergen Counties,Printing Pressmen and Assistants Union of North America andCanada, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orothermutual aid or protection, or to refrain from engaging insuch activities, except to the extent that such right might be affectedby an agreement requiring membership in a labor organization asauthorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer James Adair, Louis Valentino, John Maio, and CharlesGallagher immediate and full reinstatement to their former orsubstantially equivalent positions and make each of them wholefor any loss of pay suffered as a result of the discrimination againstthem, as provided in the section of the Intermediate Report entitled"The Remedy."(b)Preserve and make available to the Board or its agentsupon request, for examination and copying, all payroll records, 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDsocial-security payment records, timecards, personnel records andreports, and all other records necessary to analyze the amounts ofback pay due and the rights of employment under the terms ofthis Order.(c)Post at its plant in North Bergen, New Jersey, copies ofthe notice attached to the Intermediate Report marked "Appen-dix." ICopies of said notice, to be furnished by the RegionalDirector for the Twenty-second Region, shall, after being dulysigned by the Respondent or its representatives, be posted by theRespondent immediately upon receipt thereof and maintained byit for 60 consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Twenty-second Regioninwriting, within ,10 days from the date of this Order, as towhat steps the Respondent has taken to comply herewith.1This notice is amended by substituting for the words "The Recommendations of aTrial Examiner" the words "A Decision and Order." In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words "Pursuant to a Decision and Order" the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order."INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed by Hudson-Bergen Counties, Printing Pressmen and As-sistantsUnion, Local 183, International Printing Pressmen and Assistants UnionofNorth America and Canada. herein called the Union, the General Counselof the National Labor Relations Board, through the Regional Director for theTwenty-Second Region (Newark, New Jersey), issued a complaint, dated April30, 1958, against Tabulating Card Company, Incorporated, herein called theRespondent or the Company, alleging that it had engaged in and was engaging inunfair labor practices in violation of Section 8(a)(3) and (1) of the Act.TheRespondent in its answer admits certain allegations of the complaint but deniesthe commission of any unfair labor practices.Pursuant to notice, a hearing was held before the duly designated Trial Ex-aminer at Newark, New Jersey, on June 23 and 24, 1958. The parties wererepresented by counsel and were afforded full opportunity to be heard, to introducerelevant evidence, to present oral argument, and to file briefs.Thereafter, onAugust 5, 1958, counsel for the Respondent filed a brief, which I have consideredfully.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTOn the basis of the pleadings I find that the Respondent, a New York corpora-tion,)maintains its principal office in Princeton, New Jersey, and plants at NorthBergen and Camden, New Jersey, respectively, where it is engaged in the manu-facture of tabulating cards.During the 12-month period prior to the issuanceIWithout objection, I granted the General Counsel's motion to amend the complaint toallege that the Respondent was incorporated under the laws of the State of New Yorkrather than the laws of the State of New Jersey. TABULATING CARD COMPANY, INCORPORATED65of the complaint the Respondent manufactured and sold finished products valuedin excess of $1,000,000, of which more than $1,000,000, was shipped from itsplants to places outside the State of New Jersey.The Respondent admits, andI find, that it is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization as defined in Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Preliminary statementThe complaint alleges that about October 26, 1957, the Company at its NorthBergen plant discharged James Adair, Louis Valentino, John Maio, and CharlesGallagher, and refused to reinstate them, because of their membership in and/oractivities on behalf of the Union, and about October 25, it unlawfully questionedits employees concerning their membership in and activities on behalf of the Union.The Respondent denies these allegations and affirmatively asserts these employeeswere discharged because of the installation of a new machine which resulted in theelimination of four employees.The Respondent further asserts that in October1957, there was not sufficient work to justify the retention of the existing numberof employees and as the volume of work increased new employees were hired.At all times material the following individuals held the Company title appearingopposite his name:Clement V. Conole, presidentErnest S. Richard, vice presidentWilliam Speers, Jr., assistant to presidentJohn Donovan, plant managerThe Company, according to Conole, was organized from "scratch," with newemployees and commenced manufacturing operations at the North Bergen plantabout February 1, 1957.2B.Organizational activities; interrogation of employees by the plant managerGallagher testified he discussed organization with some of the employees aroundthe end of July, but no steps were taken toward organizing at that time. In thelatter part of September, Gallagher talked to Maio regarding unionization and,after contacting a member of the Union, they met with Edward J. Post, businessagent and secretary-treasurer, at his office in Jersey City, the evening of October 22.Post explained the benefits of the Union, instructed them how to organize theplant and gave them union application books to be signed by the employees.OnOctober 23, Gallagher solicited about 10 employees regarding the Union, explainedthe benefits of organization, but none of them signed the book.The next dayhe again contacted some of the employees and succeeded in signing up NealMonetti.On this day Donovan, as he was relieving Gallagher, remarked, "Youknow, Charlie,.after the union is in, you will have to make your rate."Gallagher answered, "Okay," and left.Maio testified substantially the same as Gallagher in respect to their discussionon the subject of organization and their meeting with Post.During the eveningof October 23, Maio solicited two employees at their homes one of whom, PhillyAvella, signed the union book.On October 24, Maio contacted employees at theplant and secured the signatures of five men, Valentino, Adair, Bobby Simone,Bobby Orth, and another worker whose name he could not recall.Early thenextmorning Donovan called Maio to his office and stated, "There has been alot of talk about a union . . . and I think you are the ringleader."Maio asked,".what makes you say that" and when Donovan replied one of his "stooges"had ,told him, Maio remarked, "You better watch him."Donovan also inquiredifMaio had signed up for the Union and he answered he had not.When Donovanrepeated his inquiry,Maio asked why he kept asking if he had signed up andDonovan stated he believed he was the ringleader.Donovan then asked if Adairand Valentino had anything to do with the Union and Maio replied he did notknow anything.The meeting then ended.Later that morning Maio's dutiesrequired him to see Donovan in his office and, again, Donovan accused him of2Unless otherwise stated, the events referred to herein occurred at the North Bergenplant during 1957.508889-GO-vol. 123-6 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing the ringleader.Donovan pointed out that Richard had given him a joband Maio said he appreciated that and added he had performed good work at theplant.Donovan stated he had no complaint about his work and told Maio to goback to his machine,which he did.The same afternoon Maio requested Dono-van's permission to leave because he was not feeling well.Donovan granted hisrequest and remarked he still believed he was the ringleader of the Union.Adair stated that on October 24, he and Valentino signed the union book atMaio's request.The following day Donovan approached Adair while working inthe warehouse and said,"Well, Jim, I guess you signed for the union."Adairanswered,"I have been a union man all my life. Yes,I signed."Valentino testified he signed the book on October 24 at Maio's solicitation.On October 25, Valentino was bringing rolls from his machine to the floor andDonovan told him, "You can put them in the racks,now.You are not in theunion yet."Later,Valentino went to Donovan's office to get some material andDonovan asked him if he had signed for the Union.Valentino said he had notsigned up.Monetti was first employed by the Company in March and at the time ofthe hearing was working as a press operator.On October 24, Gallagher askedhim to sign the union book,which he did.3Monetti worked the next day andthat evening Donovan telephoned him at his home and asked if he had signedany papers for the Union.Monetti at first denied he had signed up but thenadmitted he had done so.Donovan then asked who had the union papers andhe replied,"Iain't saying."Monetti, after reading his statement given to aBoard agent,testified that Donovan told him he had a list of names of those whohad signed for the Union and that his name was on it.Monetti recalled heinformed Adair of his conversation with Donovan the following Saturday orMonday.Donovan testified that during June he heard rumors of union activity at theplant,which he reported to Conole and Speers,and Speers remarked he wouldfind that anywhere,"Just go along with it.That is all you can do." Speerscommented he had been through it before.When asked if he had ever beentold by top management that it was no concern of theirs and they did not carewhether the employees wanted or did not want a union,Donovan answered thesubject had never been discussed with him.Donovan further testified therewere rumors of organization among the employees,apparently about October 25,for on that date he heard that Gallagher, Maio, Adair,Vallentine, and a fewothers had signed up for the Union.4Donovan stated that as plant manager heconsidered it his duty to report these activities to Conole and he may havedone so during their telephone conversation of October 25 concerning the dis-charge of the four employees.Company counsel propounded a series of questions to Donovan covering thespecific acts of interrogation and statements as testified by the foregoing indi-viduals and he categorically denied having engaged in any such acts of interroga-tion or having uttered any such statements,except that Adair told him, about2 weeks prior to his discharge,that he had been a unionman all his life.C. The dischargesOn Saturday morning, October 26, a nonworking day, Donovan admitted thathe telephoned Gallagher, Maio,Adair, and Valentino and advised each of them"they were being laid off for lack of work and other factors."Donovan andConole agreed that Donovan would use the quoted language in effectuating thedischarges.In brief, the discriminatees admitted Donovan informed them they were beingterminated for these reasons.Maio further testified that when Donovan statedhe was being laid off he asked the reason therefor and Donovan said, "youknow we are slow."Maio replied he did not know things were slow and, afterpointing out he had a family and did not believe Donovan, inquired,"What could3Although Monetti said he could not find the exact date it is clear from his testimonythat he signed up on October 24. Likewise,Gallagher testified he signed up on that date.4At first Donovan denied the heard that Valentino had signed up, but after reading hissworn statement,which he gave to a Board agent, dated February 28, 1958, he admittedthat Valentino's name was mentioned to him. In his statement,which was received inevidence,Donovan related that prior to the layoffs he heard, in addition to the dis-criminatees,that Orth,Mohr,Avella, Grogan,and one other employee had signed for theUnion and Sudman had not done so. TABULATING CARD COMPANY, INCORPORATED67thisbe about?Could it be about yesterday?"Donovan replied,"Well, youknow" and the conversation ended with Donovan telling Maio he could comedown for his check.Post stated the four men came to his office on October 28 and reported theyhad been dischargedPost then called Donovan and complained the men hadbeen unlawfully discharged and requested their immediate reinstatement.Dono-van said there was nothing he could do and suggested that he call Conole. Postcalled Conole but was unable to reach him. The present charge was filed January4, 1958.5Donovan could not recall talking to Post around the above time.1.Events preceding the discharges,the installation of new machineryDonovan said that on October 25 the Company employed approximately 32employees in all its operations which included shipping employees,slitterma-chine operators, pressmen or press operators,and office workers.Donovan furtherstated that the operation of the slitter and the press required only ordinarytraining and he considered these operations as unskilled jobs.At the commencement of operations the Company had a Swift slitter machinewhich,according to Adair,would cut a roll of paper about 26 inches wide by 36inches thick into 8 smaller rolls to fit the presses and could operate at the rateof about 400 feet per minute.Two men ran the slitter and it was operated on athree-shift basis.Adair and Valentino,who were employed in February, werethe senior operators and worked the day shift;Orth and Zarzynski were employedon the second shift, and Maio and Sudman on the third shift.The third shiftwas put on during June, when Maio was hired for that shift(he was transferredto day work in September),and continued until about the first week in Octoberwhen it was eliminated by Donovan.Conole related he was the whole Company for the first 4 months and in thespring he became concerned with labor costs for the volume of work produced.During this time Conole observed a different type slitting machine in operation,known as a Kidder machine,which could be operated by one man and,in orderto cut down on labor costs,he instructed Speers to order one.Speers orderedthemachine about April and it was delivered at the plant around September 19.The Kidder machine had roughly twice the capacity of the Swift slitter and wascapable to turning out 14 rolls of paper and operated at the rate of about 2,000feet per minute.During the summer Conole often discussed the subject of reduction-in-force withSpeers and instructed Speers to take up the matter with Richard and Donovan.Conole also discussed the necessity of cutting the force with Donovan.Speers said that commencing in June he frequently discussed reductions withConole and with Richard and Donovan.Speers stated that although the shippingdepartment was drastically overstaffed in June, he was unable to convince Richardor Donovan to make any cuts at that time.Richard said that during the months preceding delivery of the Kidder machine,Conole, Speers,Donovan, and himself had frequent discussions with respect toreducing the work force.Donovan stated that at various times,beginning in June, Speers advised himhe had too many employees.About September 6 the Company hired Raleigh C. Chandler,who had hadmany years experience on the Kidder machine and presses,as itsmaintenanceman and to instruct employees in the operation of the Kidder slitter.Chandlerand Chapman,a representative of the Kidder manufacturer,installed the machineand had it running in 3 or 4 days,or about September 23.Richard said that after the installation of the Kidder machine he was underconsiderable pressure to reduce the force by six or eight men.Likewise Speerstestified that reductions were discussed in this interval,he was talking in terms ofsix or eight men, and about a week or 10 days prior to October 26, Donovanagreed to lay off four employees,this number being acceptable to Speers.Speersfurther instructed Donovan(and perhaps Richard)that in selecting the employeestobe laid off he should consider, (1) the job that the individual was doingand (2)whether he was cooperating in all respects with management.Speersdid not discuss individual employees with Donovan.5On October30 the Union filed a representation petition which resulted in a Board-directed election being conducted, in a production and maintenance unit,on December 30.The tally of ballots discloses that of approximately 30 eligible voters, 4 voted in favor ofthe Union,24 against,and 5 challenged ballots were cast. 68DECISIONSOF NATIONALLABOR RELATIONS BOARDDonovan testified he received the foregoing instructions and selected theemployees to be laid off in accordance with those instructions.He further statedthat on October 25, he decided to lay off Gallagher, Maio, Adair, and Valentinobecause, "We didn't have many orders and we had too many fellows aroundthere doing nothing."Donovan telephoned Conole about 4 o'clock that afternoonto inform him of the layoff, giving him the names of individuals involved, andConole said it was up to him, he was in charge of the plant. The following dayRichard agreed with Donovan's action.Admittedly,Donovan did not advisethe four employees on October 25 that they were being laid off.Conole testified the four men were discharged because the number of ordersfluctuated and when they dropped the Company cut back as quickly as possible.He denied he had any knowledge of union activity at the plant when he talkedtoDonovan on October 25 and said he first learned of such activity aboutOctober 31 or November 1 when he received a letter from the Union requestingameeting.Conole admitted the discriminatees were replaced within 2 weeksand that he told Richard and Donovan if they needed new workers they shouldreplace the dischargees with better qualified and more cooperative employees.2.The evidence in respect to the dischargesDonovan asserted he discharged Gallagher because of absenteeism.Gallagher was first employed about February 20 in the shipping departmentand about April was transferred to the slitter machine.Later, around Junehe became a pressman and was so employed at the time of his discharge.AboutJuly or August, Gallagher was put on the night shift under Foreman BuckyKreutzer and in the latter part of August he was transferred back to the dayshift.Gallagher admitted that Richard and Donovan talked to him once aboutabsenteeism and that Donovan spoke to him on one occasion when he left hiswork.Gallagher stated that he was sick one night when he reported for workand when he could not find Kreutzer he told one of the pressmen he was sickand going home.He also related that one day in September he worked untilnoon when he went home and found his mother ill.He then telephonedDonovan to state he would be late and Donovan told him to take his time.Gallagher was not reprimanded for this incident and he made up the time lostby working at night.Gallagher further testified that Donovan spoke to him onone occasion about leaving his job without notifying anyone.When asked whetherhe thus left work at a time when the slitter was broken and he had nothing todo Gallagher answered, "There was nobody around I could tell." This incidentoccurred while he was on the night shift and he denied he ever left the dayshiftwhen the slitter was broken.Gallagher statedKreutzer took him toRichard and Donovan because he had been out 2 days and declared he did notwant Gallagher any more.Richard, according to Gallagher, said, "Charlie,forget it, then.There's no hard feelings about the time you walked out."Gallagher replied, "I know there's no hard feelings, because I didn't walk out, Icouldn't find nobody."Gallagher gave another version of this meeting in whichhe said Richard asked what was the matter and he answered he could not workwithKreutzer; that unless he was transferred to the day shift he was going toquit.Richard said he did not want to lose him and that he would transferhim to the day shift, which he did around the end of August.Gallagheradmitted he was absent from work 2 days during the week ending September 27and he fixed the date of his meeting with Richard, Donovan, and Kreutzer assubsequent to this absence, or around the latter part of September or earlyOctober.Gallagher was also absent 2 days in the week ending September 14when he was sick with the hives, and seemingly was off with permission of theCompany.Donovan said Gallagher "was absent too often," but he failed to give approxi-mate dates or the period of his absences, nor were any records produced showingGallagher's attendance at the plant.Donovan could not recall Gallagher's lastabsence prior to his dismissal.However, after reading his statement, Donovanconceded Gallagher worked 4 full weeks preceding his discharge.He furtheradmitted that at some unspecified time he told Gallagher if his attendanceimproved he would be given a raise and that his attendance did improve andhe received the increase. In selecting Gallagher for dismissal Donovan did notexamine the attendance records of Gallagher or any other employees becausehe knew these records and also knew that no other employee had been absent TABULATING CARD COMPANY, INCORPORATED69as often as Gallagher.6Donovan said that about July Gallagher walked off thejob on one occasion when he was working the day shift.He further stated thatGallagher and Kreutzer had a dispute of some kind and Kreutzer requestedDonovan to discharge Gallagher for walking off the job without saying anythingto him.Donovan considered this act as grounds for discharge but he did notdismiss him because Richards said to give Gallagher another chance and he agreedto go along with Richard.Donovan admitted Gallagher was transferred to theday shift as a result of this dispute.At first Donovan stated he did notknow when Gallagher went back on the day shift, that"when he walked off andthe trouble with Kreutzer-that goes back to March."Donovan concluded bystatingGallagher was transferred to the day shift after or around July.Donovan,after reading his statement,admitted two new pressmen,Barbenora and McHugh,were hired on November 16 and 18, respectively.Chandler testified that in the latter part of September Gallagher's machinebroke down around noon and that he completed repairs about 3:30 the same day.Gallagher was not present throughout this time and when Chandler had finishedhe asked Donovan where Gallagher was and Donovan said he had gone homesick.Chandler said Gallagher was having difficulty running his machine whichindicated to him that he was not a qualified operator.Chandler did not knowwhether Gallagher had had sufficient training in its operation and, apparently,he was cool to Chandler'soffer to assist him.The Company,inChandler'sopinion, also had other operators who were inefficient.Chandler did not at anytime discuss,or mention,Gallagher's qualifications as an operator with Richardor Donovan.Richard was not questioned concerning Gallagher'sdischarge and Kreutzer didnot testify at the hearing.Adair and Valentino were selected for discharge because, as stated by Donovan,they were slow,did not listen to instructions on running the slitter from Richardor Chandler,and there were complaints by Richard concerning their work.Adair and Valentino were hired about February 11 and 7, respectively, asslitteroperators,the first operators to be employed,and worked continuouslyon the day shift until they were discharged.Adair started at $1.50 per hour,was increased to $1.75 in the latter part of May or early June, and in Julywhen a general raise was granted, went to $1.90 an hour.Valentino startedat $1.75 and was later increased to $1.90 per hour. Sometime after their employ-ment four additional slitter operators were employed on other shifts.After the installation of the Kidder machine Adair and Valentino were giveninstructionsbyChapman in the operation thereof since this machine wassubstantially different from the old slitter.Chandler assisted Chapman in thisrespect and Richard spoke to Adair and Valentino on occasions.When ChapmanleftAdair and Valentino ran the machine according to their instructions fromChapman, apparently without much assistance from Chandler who was busylooking after six presses and the old slitter.Adair and Valentino were alsob In his sworn statement Donovan described Gallagher's work record as follows:Week endingHoursworked byhours worked by other em-ployees(apparentlyallGallagherworked 40 hours, exceptthose indicated)Aug. 16-----------------------------------------------37Peters andLee, 371.Aug. 23-------------------------------------40Possiel, 34.Aug. 30------------------------------------Sept.6-----------------------------------------------Vacation40Sept.14----------------------------------------------24Muley,24.Sept. 20-------------------------------------------------4234Pattoli(or Dattcli), 32.Possiel, 34.Sept. 27------------------------------------24Afluso, 2834.Oct. 4--------------------------------------------------40Oct. 11---------------------------40Oct. 18-------------------------------------------------44Oct. 25-------------------------------------------------40 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirectedbyRichard to instruct the four slitters on the other shifts in theoperation of the new machine.This they did by having the men on the othershifts report an hour earlier and Adair and Valentino remaining an extra hourwith them.Progress reports on these slitters were made Eby Adair and ValentinotoRichard and Donovan.During the experimental period of operations of theKidder machine, about 2 or 3 weeks, a large number of blades were brokenand paper rolls damaged.Adair said the paper damage was attributable to themotor, which had to be replaced.Both Richard and Donovan complained aboutbroken blades.However, Adair stated the blades were broken on other shiftsand neither Richard nor Donovan complained of the manner in which theywere operating the slitter.Adair admitted that on one occasion he complainedtoDonovan that he and Valentino did not need a watchdog, referring toChandler, to show them how to do the work. Adair explained that his remarkwas prompted by the fact that the preceding day Chandler, after changing a blade,was operating the machine and "run an end through the machine, causing it to,vibrate more than it should," which was an improper operation of the machine.Donovan made no mention of layoff to Adair or Valentino on October 25.Valentino testified there were no complaints about his work or that he failedto follow instructions in the operation of the machine.Valentino admitted heand Adair may have damaged one or two blades but no complaints were madeby Richard, Donovan, or Chandler. In fact Valentino complained about bladesbeing broken by operators on the other shifts and stated that one morning whenthey reported for their shift they found 14 damaged blades and were unableto start work until Chandler replaced them.He further stated that the onlytime any paper was damaged was in the early stages of operation when Chandlerwas assisting in the operation of the machine.Valentino said that when theKidder machine was operating properly the Company did not require as manyoperators and at some unstated date the operators on the third shift,, Maio, andanother man, were transferred to the-shipping department.No slitter operatorswere laid off prior to October 26.As appears above, Donovan selected Adair and Valentino for discharge becausethey were slow, did not listen to instructions and there were complaints againstthem on the part of Richard.Donovan said Richard complained about Adair andValentino over 10 times, the gist of his complaint being, "They wouldn't listen,mostly, what he would say."Donovan could not give the approximate dates ofthese complaints, nor fix the date of the last complaint before he dischargedAdair and Valentino, and while he talked to them, "not too much," he left thematter to Richard.Donovan cited one instance when he was talking to Adairand Valentino, he could not recall the topic of their conversation, and Adairremarked, "get Chandler out of here.We don't need no watchdog."DonovanadmittedAdair and Valentino were the senior slitter operators and trained theother operators, Orth, Zarzynski,Maio, and Sudman, in the operation of boththe old and the new slitters. Sometime in October the third shift was eliminatedand the operators on that shift were transferred to the shipping department.Following the discharge of Adair and Valentino, Donovan transferred Orth andZarzynski to the day shift and Sudman and Pearson were put on the secondshift.Sudman had not operated the slitter machine from about October 1 to 28,when he was then assigned to the second shift.Richard said he had problems with Adair and Valentino regarding the operationof the old slitter as far back as perhaps June or July.When the new slitterwas put in operation Adair and Valentino ignored his instructions, more or less,damaged blades and did not seem to achieve the production capabilities of themachine.Richard complained to Donovan along these lines about 10 timesand also asked Chandler why blades were being damaged.Chandler said it wasdue to improper operation of the machine.Richard pointed out that on oneoccasion when Adair and Valentino broke 15 blades his "general line of con-versation" with them was to the effect that he would have to make changes ifthey continued to break blades.On cross-examination Richard said the bladeswere broken within 2 weeks after the machine was put into operation and whenasked if Chandler was supervising its operation at that time, Richard repliedboth he and Chandler were present.Chandler statedAdair and Valentino "resented" his instructions concerningthe operation of the machine, that "they didn't pay attention to what I toldthem to do," and he reported their attitude to Richard on several occasions.He further stated that one time Valentino "deliberately ... buggered" a completeset of 15 blades, which caused Richard to comment, "Do you want to do it TABULATING CARD COMPANY, INCORPORATED71like I ask or do I have to tell you to do it?"As a result the Company had toorder a set of blades from the manufacturer in New Hampshire.On cross-examination Chandler testified he considered Adair and Valentino qualified toinstruct the slitters on the second shift in the operation of the Kidder machineand they did so instruct the men. In order to do so, Adair and Valentinoremained at the plant an extra hour or the slitters reported an hour before thestart of their shift.He further stated that the 15 blades were broken aroundSeptember 25 or 30.Chandler denied they were having trouble with theKidder machine in its early operation,except for normal adjustments.At firsthe denied there was anything wrong with the motor but later conceded themotor was replaced after the foregoing incident.Chandler also complainedabout the other operators damaging blades and admitted that when the machinewas first put into operation he damaged paper and broke four blades.About 1 or 2 weeks after his discharge Valentino went to the plant andrequested Richard to reemploy him.Richard told him if he wanted to returntowork he would have to see Conole at Princeton and when Valentino saidhe could not go there,Richard stated he would call Conole.The next dayValentino telephonedRichard,who advised him Conole said there was nowork for him.Richard testified substantially the same as Valentino.He stated that whenthe plant commenced operations he did all the hiring but Donovan assumed thatdutywhen he became manager.WhileRichard had authority to hire ifnecessary,he did not have the right to rehire Valentino.Richard did not takeupValentino'srequestwithDonovan because he was not present "at themoment," but discussed the subject with him later.Donovan testified he would reemploy Valentino if it was agreeable withRichard.He further stated he did not reemploy Valentino because he hadnot asked him for a job and he was not certain whether Richard had ever dis-cussed Valentino's reemployment with him.Donovan discharged Maio because he wanted to be a specialist,complainedabout work assignments,although he performed the job, and was a "trouble-maker."Donovan cited one instance,probably around October 23 when heaskedMaio to run the old slitter and Maio remarked he could not work in theshipping department and also run the slitter.Donovan replied that it wouldbe impossible for him to perform both jobs at the same time.When asked ifMaio was discharged because there were too many men in the shipping depart-ment,Donovan answered they were overstaffed in all places and Maio wasdischarged for lack of orders and other factors.Donovan admitted, uponrefreshing hismemory from his statement,that at least four new employeeswere hired in the shipping department after Maio had been discharged.'Maio testified he was hired about June 10 as a slitter operator on the midnightshift, and worked that shift until around September when he was transferred today work, obviously in the shipping department.Apparently,Maio had somewords with Donovan on one or two occasions prior to his transfer but he wasnot examined in any detail on this subject.Maio admitted that subsequent tohis being placed in the shipping department he had two discussions with Donovanin this respect.About October 9,Donovan told Maio to run the slitter andhe remarked Donovan had him unloading boxcars, operating the hi-lo liftand now he wanted him to go on the slitter.Maio concluded by telling Donovan,"you are knocking me out."However,he went on the machine and there wereno arguments when he was engaged in that operation.On the morning ofOctober 23,Maio informed Donovan he did not feel well but Donovan askedhim to do a favor and unload two boxcars before noon, which he did. Clearly,Maio was then assigned to operate the slitter for he stated that after unloadingthe cars Donovan came to his machine and stated he had put him in for anotherraise.In the course of his employment Maio received one wage increase aboutthe early part of September.Donovan denied he recommended Maio for a raise at or about this time.Maio experienced some difficulty in obtaining his unemployment compensation(later he was paid in full) and about 2 weeks after his discharge he spoke toDonovan at the plant.During the conversationMaio said he could notunderstand why he had been discharged in view of his good work record andDonovan, pointing to the names of Conole and Speers written on the wall,'In his affidavit DonovanstatedMillerwas hired November13; Allen onDecember 2;Ziza, December 9, and Rossetelli on February 3, 1958. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatedhe was sorry.Maio also talked to Richard about his unemploymentcompensation and in the course of this conversation mentioned his discharge,towhich Richard replied he would not have been discharged if he had been atthe plant.Both Donovan and Richard denied making any such statements.Concluding FindingsThe General Counsel contends that the four employees were discharged byreason of their membership in and activities on behalf of the Union and thatthe Company unlawfully interrogated its employees concerning their union mem-bership and activities.On the other hand the Company asserts that the employeeswere discharged for economic reasons on a nondiscriminatory basis, denies theallegation of unlawful interrogation and urges there is no evidence of any anti-union feelings on the part of the Company.The record discloses, and I find, that about June or July Gallagher andsome of the employees merely discussed unionization and that Donovan reportedrumors of organization to Conole and Speers, the latter telling him to goalong with it, that was all he could do.Later in September, Gallagher spoketoMaio about unionization and on October 22, they met with Post who instructedthem on organizational methods and gave them union application books to besigned by the employees.On October 23 and 24, Gallagher and Maio activelysolicited the employees at the plant to join the Union and succeededin signingup about seven workers.On October 24, Donovan remarked to Gallagher thathe would have to make his rating after the Union came into the plant.Asdetailed above, Donovan, on October 25 repeatedly accused Maio of being theringleader of the union movement and inquired if he had signed up for theUnion.He further questionedMaio regarding the activities of Adair andValentino in the movement.The same day Donovan questioned Adair andValentino concerning their membership in the Union.That evening he telephonedMonetti to inquire if he had joined and advised Monetti he had a list of thosewho had signed up and that his name was on the list.While Donovan conceded he had heard Gallagher, Maio, Adair, and Valentino,and a few other employees, had signed up for the Union, he specifically deniedthe interrogations and statements attributed to him by the above individuals andMonetti. It is sufficient to state that I found the above witnesses for the GeneralCounsel to be reliable and their testimony convincing and consistent, and notshaken on cross-examination.I therefore reject Donovan'sseriatumdenials andfind that he interrogated the employees and made statements in the manner andunder the circumstances described by them.Since Donovan advised Conole and Speers of abortive organizational discussionsin June or July, and as he knew Gallagher, Maio, Adair, Valentino, and othershad become union members in October, it is reasonable to infer, and I sofind, that he informed Conole of their activities at that time.This is substantiatedby the fact that Donovan considered it his duty to advise Conole in matters ofthis character and his testimony that he may have told him so in their conversationregarding the discharges on October 25.Following his telephone conversation with Conole and a meeting with Richardon the morning of Saturday, October 26, in which they agreed to the dischargeof the four employees, Donovan telephoned Gallagher, Maio, Adair, and Valentinoat their homes and advised them they were being discharged.From the foregoing evidence I have no difficulty in finding that the summarydischargeof these men simultaneously with their organizational efforts andtheir interrogation by Donovan, which was clearly coercive under the circumstances,was motivated by a desire on the part of the Company to eliminate the mostactive proponents of the Union and to discourage the employees from becomingmembers of the Union or participating in activities on its behalf.(N.L.R.B. v.Homedale Tractor & Equipment Company,211 F. 2d 309, 313 (C.A. 9), cert.denied 348 U.S. 833;N.L.R.B. v. Norma Mining Corporation, et al.,206 F. 2d38, 41 (C.A.4); E. Anthony & Sons., Inc. v. N.L.R.B.,163 F. 2d 22, 26-27(C.A.D.C.), cert. denied (332 U.S. 773).By thus discharging Gallagher, Maio,Adair, and Valentino, the Company violated Section 8(a)(1) and (3) of the Act.The Company's contention that business conditions prompted a reduction inforce and these four employees were selected on a nondiscriminatorybasis isnot supported by the record.The testimony of company officials is to theeffect that as early as June frequent discussions were held with respect toreducing the work force but no reductions were made until the discharges on TABULATING CARD COMPANY, INCORPORATED73October 26.According to Speers the shipping department was greatly over-staffed as far back as June but Richard and Donovan refused to reduce thework force and it was not until a week or 10 days prior to October 26 thatDonovan agreed to any reductions.Even then Donovan did not go along withSpeers' position that six or eight men should be laid off but limited the numberto four, which was acceptable to Speers.Although Conole was concerned withlabor costs commencing in the spring, nevertheless reductions-in-force were noteffectuated until October. In contrast to the long delay involved before eventuallyreducing the force, Conole in explaining the fast discharge and replacement ofthe four men stated when business dropped off, "then we cut back as quickly aspossible."The Company failed to produce any records, or summaries thereof, indicatingbusiness conditions or the number of orders on hand for the period in questionand the only evidence on this point comes from Conole and Donovan whosimply stated the four men were discharged because of lack of orders and toomany employees on the payroll.While generally the nonproduction of materialevidence in a party's possession may raise an adverse inference,8 it is notnecessary to draw any such inference, for the affirmative evidence is too scantand general to support a finding that poor business conditions necessitated areduction-in-force.But assuming the existence of economic grounds which wouldhave justified a layoff in October, I am convinced that in discharging the fourmen the Company was motivated by illegal considerations rather than economicreasons.Speaking on this subject, the Court of Appeals for the Fourth Circuit in arecent case,N.L.R.B. v. Jones Sausage Company, et at.,257 F. 2d 878, in sustain-ing the Board's finding that the company had discriminatorily laid off certainemployees, stated:Of course, if the lay-offs were for economic reasons, the employees maynot claim a preferred position by reason, of their interest in the union.Unionmembership or activity does not insulate an employee against the hazardsof unemployment due to lack of work or any other reason related to thelegitimatemanagement of business.[Cases cited.]On the other hand,economic reasons may not be asserted to shield an employer against theconsequences of his discrimination against an employee who would not havebeen laid off but for his union activities or membership. [Cases cited.]The circumstances of each case must be weighed to determine whatmotivations truly dominated the employer in laying off or discharging theemployee.The reasons advanced by the Company for selecting Gallagher, Maio, Adair,and Valentino for discharge are neither convincing nor persuasive.Equallyunconvincing is the contention that the decision to discharge four employees wasmade 7 to 10 days before the actual date thereof, at which time there was noorganizational activity whatever at the plant.Company counsel points out thedelay was occasioned by the fact that it would require some time for Donovantomake his selections on the basis of job performance and cooperativeness withmanagement.Oddly enough, although Donovan selected Gallagher for dischargebecause of absenteeism, he admitted he did not examine any attendance recordsfor he knew Gallagher had been absent more than any other employee.Nor isthere any testimony that Donovan made use of any records in connection with theother selections, or that he consulted with anyone except Conole and Richard.9The Company, in my opinion, has offered no satisfactory explanation for theabove delay.In sharp contrast to its previous procrastination regarding layoffs'-the Company acted swiftly when Gallagher, Maio, Adair, and Valentino com-menced organizing and even required Richard to get "out of a sick bed" on themorning of October 26 and come to the plant in order that the discharges mightbe accomplished forthwith.While the testimony of Gallagher and Donovan on the subject of attendanceBN.L.R.B. v. Divion Coil Company, Inc.,201 F. 2d 484, 486 (C.A.2) ; N.L.R.B. v.Wallickand Schwalm Company,198 F. 2d 477, 483(C.A. 3) ; Shovel Supply Company,118 NLRB 235, 243, enfd.,N.L.R.B. v. L. C. Ferguson and Von Seggern, d/b/a ShovelSupply Company,257 F. 2d88 (C.A. 5).1 In his brief counsel suggests Richard probably selected Adair and Valentino for dis-charge.On cross-examination Richard was asked if he selected these individuals for dis-charge and he answered, "I did not.He [Donovan] told me who he was going to lay offand I agreed it was O.K. I did not select them personally." 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDisrather fragmentary,Ifind that Donovan spoke to Gallagher one or two timesregarding his attendance during the course of his employment,that his attendanceimproved and he received a wage increase.Since the Company did not produceany records on this point there is no way of accurately comparing Gallagher'sattendance with that of other employees.Gallagher admitted he was sick at home2 days in the week ending September 14 and missed 2 days in the week endingSeptember 27.Gallagher also conceded that Donovan spoke to him on oneoccasion about leaving work without permission,but he denied the slitter wasbroken at the time.Donovan testified this incident occurred in July. It isundisputed thatGallagher and Kreutzer had some difficulty about Gallagherleaving his shift without permission or being absent 2 days which resulted in hisbeing called before Richard and Donovan.Although Kreutzer wanted Gallagherdischarged,and Donovan concurred,Richard refused to fire him.Admittedly,Donovan transferred Gallagher from Kreutzer'sshift to day work.Gallagherfinally fixed the date of his meeting with Richard and Donovan as the latterpart of September or early October.Donovan did not specify any date butstatedGallagher walked off Kreutzer'sshift inMarch and that he was trans-ferred to the day shift around July.Manifestly,theCompany attached noimportance to these incidents,irrespective of when they occurred or when themeetingwas held, for Richard neither warned, disciplined,nor dischargedGallagher for such acts.From the foregoing the only conclusion to be reachedis that Gallagher missed 2 days work, without excuse, in the period August 9 toOctober 25.This evidence is wholly insufficient to support a charge that he wasdischarged for excessive absenteeism,and I so find.Adair and Valentino were dismissed by Donovan because Richard complainedfrequently about their refusing to follow his instructions.Richard said that asfar back as June or July, Adair and Valentino failed to follow his instructionsinoperating the old slitter and when the new slitter was put into operationthey followed the same course which prompted him to complain to Donovanabout 10 times.Richard further testified he and Chandler were present whenAdair and Valentino broke a complete set of 15 blades,within the first 2 weeks'operation of the new slitter,and he told them changes would have to be madeif they continued to break blades.Chandler accused Valentino of deliberatelybreaking the blades and that Richard in effect told them to follow instructions.Adair and Valentino admitted blades were broken in the early stages of operationand Chandler agreed all operators,including himself, were involved in breakages.The Company does not argue that Adair and Valentino deliberately damagedthe blades and the above instance is the only specific one cited against Adairand Valentino.Richards'mild remark to Adair and Valentino,and nothingmore, plainly indicates he attributed the breakage to their inexperience inoperating the new slitter rather than their qualifications as operators.That Adairand Valentino were qualified operators is strengthened by the conceded fact thatthey instructed other operators in the running of the machine.10At one time Adair remarked to Donovan he did not need a "watchdog" overhim, referring to Chandler,which the Company argues was an "unwarrantedattack" upon Chandler. I attach no significance to this remark and neither didDonovan for he never even answered Adair.There is no question that the new slitter had a far greater capacity than theoldmachine and could be operated by one man. It is also clear that theoperators required training in its operation and, as appears above, the Companyexperienced some difficulty with the slitter,plus the fact that the motor had to bereplaced.The evidence discloses that the Company operated the slitter on athree-shift basis, two men per shift,until sometime in October when it cut offthe third shift and transferred the two men to the shipping department.WhenAdair and Valentino were discharged the Company immediately transferred thesecond shift operators to the day shift and assigned two men to the second shift.Thus, the discharge of Adair and Valentino did not result in the reduction ofthe number of employees insofar as the slitter operation was concerned. It isundisputed that Adair and Valentino were the senior operators in point of service,had received wage increases,acted as instructors and had never been disciplinedor reprimanded.Again,theyworked their shift on October 25 without anymention by Richard or Donovan that they were scheduled to be discharged the10N.L.R.B. v. Pyne Molding Corporation,226 F.2d 818, 821 (C.A.2);N.L.R.B. v. SanDiego Gas&ElectricCo.,205 F. 2d 471, 475 (C.A. 9). TABULATING CARD COMPANY, INCORPORATED75next day because of business conditions.Under these circumstances I findAdair and Valentino were discriminatorily dismissed.The discriminatory characterof. the discharges is further substantiated by the treatment accorded Valentinowhen he applied to Richard for reemployment.Although Richard normallyhad authority to hire,he testified he had no authority to rehire Valentino andhad to clear with Conole.Accordingly,he telephoned Conole regarding Valen-tino'sapplication and Conole refused to reemploy him.Donovan testified hewould reemploy Valentino,ifagreeable to Richard,and Richard expressed noopposition to the reemployment of Valentino.Ifind that Adair and Valentino were not discharged for the reasons asserted bythe Company but because of their union membership and activity.Donovan selectedMaio for discharge because he complained about workassignments and was a troublemaker.It is not claimed Maio failed to performhiswork in a satisfactory manner.Donovan related only one instance tosupport his charge that Maio was a complainer and that occurred in Octoberwhen he asked Maio to leave the shipping department to run the old slitterandMaio remarked,"Ican't be out here in shipping and go in there, too."Counsel contends this remark constituted insolence towards Donovan.Idisagree.In view of Donovan's repeated questioning of Maio regarding the Union and hisaccusing him of being the ringleader,as found above,Ihave no difficulty infinding Maio was discriminatorily discharged.By discharging Gallagher, Adair,Valentino,andMaio as found above, theCompany violated Section 8(a)(3) and(1) of the Act.But assumingarguendothat the Company had justifiable cause to discharge thediscriminatees for economic reasons, it is apparent,and I find, that this wasnot the motivation for its action.The mere existence of a valid reason,moreover,isno defense to a discharge which, as here,was motivated by anti-union considerations."Counsel, in his brief, stresses the "pro-union pro-labor history" of theCompany.This statement seems to be bottomed principally on the fact that atone time Conole held a responsible position with the New York State LaborDepartment and was a member of a Federal,State and municipal employees'union.Continuing,he states that Richard had been a member of a sister localof the Union and that Speers,although he had no particular labor background,was not antiunion for in June, when Donovan reported rumors of organizationhe told him to do nothing about it. Likewise,Donovan had no particular unionbackground and his "wholly impartial attitude"towards organization is demon-strated by his permittingMonetti and Orth to remain as employees althoughhe knew they had signed up for the Union.Actually the record is barren ofany on union background for no attempt was made to even organize theemployees prior to October 23 and that effort resulted in the present proceedings.In answer to the favorable union background argument it is sufficient to saythat counsel completely overlooks Conole's refusal to reemploy Valentino, asfound above,which action,inmy opinion,negates the idea that he was pro-union as far as his own employees were concerned.Of course;the fact thatDonovan did not fire Monetti and Orth, or other union employees,does notpreclude a finding that he discriminatorily discharged Gallagher, Adair, Valentino,and Maio.I have considered,but find it unnecessary to discuss,other arguments urged bycounsel, such as Conole's preelection speech,which was made after the, dis-charges and is not challenged as being coercive,and the failure of the dis-criminatees to state they were discharged for their union membership or activityin their application for unemployment benefits.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring inconnection with the operations of the Respondent described in section I, above,have a close,intimate,and substantial relation to trade,traffic,and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.11N.L.R.B.v.SoloCup Company,237 F. 2d 521, 525 (C.A.8) ;N.L.R.B. v. JamestownSterling Corp.,211 F. 2d 725,726 (C.A.2) ; Angwell Curtain Company,Inc. v.N.L.R.B.,192 F.2d 899,902 (C.A.7) ; N.L.R.B. v. Montgomery Ward SCo.,192 F. 2d 160,162-163(C.A.8) ; The Plastic Molding Company, Inc.,110 NLRB 2137, 2138. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent has engaged in interrogation of employeesconcerning theUnion and has interfered with, restrained,and coerced itsemployees in derogation of their rights secured by Section 7 of the Act,I shallrecommend that it cease and desist therefrom.Having found that the Respondent on October 26, 1957,discriminatorily dis-charged James Adair, Louis Valentino,JohnMaio,and Charles Gallagher andhas since failed to reinstate them, I shall recommend that the Respondent beordered to offer them immediate and full reinstatement to their former orsubstantially equivalent positionswithout prejudice to their seniority and otherrightsand privileges,andmake them whole for any loss each may havesuffered because of the discrimination against him by payment of a sum ofmoney equal to the amount he normally would have earned as wages from thedate of the discrimination to the date of the offer of reinstatement,lesshis netearnings during said period,with back pay computed on a quarterly basis in themanner established by the Board in F. W.Woolworth,90NLRB 289.TheRespondent shall upon request make available to the Board or its agents payrolland other records to facilitate the checking the amount of back pay.In view of the nature of the unfair labor practices committed,the commissionof similar and other unfair labor practices reasonably may be anticipated. Ishall therefore recommend that the Respondent be ordered to cease and desistfrom in any manner infringing upon rights guaranteed to its employees bySection 7 of the Act.Upon the basis of the foregoing of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.The Union is a labor organization as defined in Section 2(5) of the Act.3.By discriminatorily discharging James Adair,Louis Valentino,John Maio, andCharles Gallagher the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (3) and(1) of the Act.4.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act,the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a) (1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discharge or otherwise discriminate against any employeefor the purpose of discouraging membership in Hudson-BergenCounties,Printing Pressmen and Assistants Union, Local 183,InternationalPrintingPressmen and Assistants Union of North America and Canada, or any otherlabor organization.WE WILL NOT interrogate our employees concerning their membership,affiliation,or sympathy with the above or any other union.WE WILL NOT in any other manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization,to form, join,or assist any labor organization,to bargain collectively through representa-tives of their own choosing and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection andto refrain from any or all of such activities except to the extent that such NORTHERN CHEMICAL INDUSTRIES, INC.77rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized in Section 8(a)(3)of the Act.WE WILL offer to James Adair,Louis Valentino,John Maio,and CharlesGallagher immediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or other rights andprivileges previously enjoyed, and make them whole for any loss of paysuffered as a result of the discrimination against them.All of our employees are free to become, remain,or to refrain from becomingor remaining,members in good standing in the above-named Union or anyother labor organization,except to the extent that this right may be affected byan agreement in conformity with Section 8(a)(3) of the Act.TABULATINGCARD COMPANY,INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced,or covered Eby any other material.Northern Chemical Industries,Inc.,The Summers FertilizerCompany, Inc.andLocal 650, International Chemical WorkersUnion,AFL-CIO,Petitioner.Case No. 1-RC-5031.March 6,1959DECISION CLARIFYING CERTIFICATION OFREPRESENTATIVESOn June 13, 1958, following a Board-directed election," theRegional Director for the First Region certified the Petitioner asbargaining representative of employees in the appropriate unit.Thereafter, on September 22, 1958, the Petitioner filed a motionfor clarification of the bargaining unit with respect to certain jobclassifications.On November 17, 1958, the Board remanded theproceeding to the Regional Director for the purpose of conductinga hearing on the issues raised in the Petitioner's motion.On December 18 and 19, 1958, in accordance with the above order,a hearing was held before Thomas E. McDonald, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, the Board has delegated its powers herein to athree-member panel [Members Rodgers, Bean, and Fanning].Upon the basis of the evidence adduced at the hearing and onthe entire record in this case, the Board finds :The Employer, contrary to the Petitioner, contends that the indi-viduals in the following nine classifications are supervisors andare excluded from the unit.iUnpublished.123 NLRB No. 4.